                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 15-60045-CR-ZLOCH



UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                    O R D E R

DEZMAN ZAMA,

               Defendant.
                                        /
      THIS      MATTER    is   before    the   Court   upon    the    Report   And
Recommendation (DE 280) filed herein by United States Magistrate
Judge Patrick M. Hunt, and Defendant’s Motion To Strike Filing (DE
284).    No objections to said Report have been filed.               The Court has
conducted a de novo review of the entire record herein and is
otherwise fully advised in the premises.
      By his Report And Recommendation (DE 280), Magistrate Judge
Hunt recommends that the Court dismiss Defendant’s Letter/Pro Se
Motion    To    Correct     Sentence    Upon   Three   Point   Deduction    Given
Premature Case Dismissed (DE 273) for lack of jurisdiction to
consider the same.          Subsequent to Magistrate Judge Hunt’s Report
And Recommendation, Defendant Zama filed an additional Motion For
Prospective Reduction In Sentence (DE 281), but he also filed a
Motion To Strike Filing (DE 284) in which he states that he longer
wishes to pursue that Motion after he received the Government’s
Response.       The Court adopts Magistrate Judge Hunt’s reasoning and
conclusions.
      Accordingly, after due consideration, it is
      ORDERED AND ADJUDGED as follows:
      1. Report And Recommendation (DE 280) filed herein by United
States Magistrate Judge Patrick M. Hunt be and the same is hereby
approved, adopted, and ratified by the Court;
     2. Defendant’s Letter/Pro Se Motion To Correct Sentence Upon
Three Point Deduction Given Premature Case Dismissed (DE 273) be
and the same is hereby DISMISSED for lack of jurisdiction to
consider the same; and
     3. Defendant Zama’s Motion To Strike Filing (DE 284) be and
the same is hereby GRANTED in that Defendant Zama’s Motion For
Prospective Reduction In Sentence (DE 281) be and the same is
hereby STRICKEN.
     DONE AND ORDERED in Chambers at Fort Lauderdale, Broward
County, Florida, this    13th      day of November, 2018.



                                 WILLIAM J. ZLOCH
                                 Sr. United States District Judge

Copies furnished:

The Honorable Patrick M. Hunt
United States Magistrate Judge

All Counsel of Record

Dezman D. Zama
07643-104
Butner Medium II
Federal Correctional Institution
Inmate Mail/Parcels
Post Office Box 1500
Butner, NC 27509




                                   2
